GEOEXLIMITED Serving the mining industry since 1974 Toronto Stock Exchange British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Superintendent of Securities, Prince Edward Island Re:Rubicon Minerals Corporation (the (Company") I, Peter T. George, P.Geo., am the author of the technical report titled “Technical Report, Mineral Resource and Geological Potential Estimates, F2 Zone for the Phoenix Gold Project (NTS 52N/04), Red Lake, Ontario, for Rubicon Minerals Corporation” and dated April 11, 2011 (the “Technical Report”). I have read the News Release of the Company dated April 11, 2011 including the extracts from the Technical Report and confirm that it fairly and accurately represents the information in the Technical Report that supports the disclosure. Dated this 11th day of April, 2011. Respectfully Signed /s/ Peter T. George Peter T. George, P.Geo.Seal Unit 801, 70 Dyrgas Gate, Canmore, Alberta, Canada, T1W 3J6 Home/Office (403) 675-0129 Cell (647) 407-4369, Peter T. George, P. Geo., petegeol@hotmail.com
